Citation Nr: 0715087	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
heart condition and bilateral hearing loss.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2005, the 
veteran indicated that he wanted to have a hearing before the 
Board at the RO.  He subsequently submitted a statement in 
April 2005, wherein he withdrew his Board hearing request, 
and requested a local hearing before a Decision Review 
Officer (DRO).  The Board notes that the local hearing before 
the DRO was cancelled via the veteran's representative in 
July 2005.  See also March 2007 notation, withdrawing request 
for BVA hearing.  The Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a heart condition due to an in-
service chronic disease or disability is not of record.

3.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.




CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular-renal disease (to include 
arteriosclerosis and hypertension) become manifest to a 
compensable degree within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Although the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Heart Condition

The veteran asserts that service connection for a heart 
condition is warranted because he currently has a "skip" in 
his heartbeat, which he believes originated in service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a heart condition.  While the 
veteran is competent to allege that he had heart problems in 
service, there are no available records to substantiate that 
allegation.  

Furthermore, there is no competent evidence of a current 
disability related to a heart condition.  In a September 2004 
private medical report, the veteran underwent an adenosine 
stress/resting myocardial perfusion scan.  The physician 
concluded that there were no findings to suggest stress-
induced ischemia.  Similarly, VA outpatient treatment records 
dated February 2005 to April 2005 list bradycardia as an 
"active problem," however, the April 2005 treatment note 
states that the veteran's heart demonstrated regular rhythm 
and rate with no murmur, gallop, or rales.  There has been no 
showing that the veteran has an irregular heartbeat or any 
type of disabling heart condition.  No cardiovascular or 
other disease has been identified as being associated with an 
irregular heartbeat.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Assuming without deciding that the veteran has a heart 
condition, he has not brought forth competent evidence that 
the heart disability incurred in service or within the one 
year presumptive period.  There is no competent opinion in 
the claims file that has attributed the veteran's claimed 
heart condition to service.  

While the veteran has stated that he has a current heart 
condition, which is attributable to service, he is not 
competent to make that assertion, as that requires a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a heart condition, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

Bilateral Hearing Loss

The veteran alleges that he suffers from hearing loss as a 
result of being exposed to a loud noise environment during 
service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
During the February 2005 VA audiological examination, the 
veteran stated to the examiner that he incurred noise 
exposure in service as a result of working around tanks and 
gunfire.  After service, he worked as a farmer, but reported 
wearing hearing protection when it was considered necessary 
and denied a history of recreational noise exposure.  The 
veteran contends that he was not exposed to acoustic trauma 
after service.  Based upon the evidence in the claims file, 
the first time the veteran's hearing loss disability is shown 
is in the February 2005 VA audiologic evaluation, see 
38 C.F.R. § 3.385, which is many years following the 
veteran's discharge from service.  The veteran has contended, 
in essence, that he has bilateral hearing loss which has 
existed since his military service.  The Board is of course, 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, there 
is no objective medical evidence of record of hearing 
problems during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  Such 
evidence is lacking in this case, and continuity of 
symptomatology after service is therefore not demonstrated.  

In February 2005, the veteran was afforded a VA audiological 
examination.  On physical examination of the veteran, noted 
puretone thresholds, in decibels, were as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
25
45
65
65
70
LEFT
25
45
65
65
65

Average puretone thresholds were 61 decibels in the right ear 
and 60 decibels in the left ear.  Speech recognition scores 
were 88 percent in the right ear and 100 percent in the left 
ear.  The audiologist diagnosed the veteran with normal to 
severe sensorineural hearing loss for both ears.  She opined 
that the veteran's bilateral hearing loss is less likely than 
not related to noise exposure in service, but rather "more 
likely related to . . . civilian occupational noise 
exposure."  There is no competent evidence to balance this 
medical opinion.  

While the veteran is competent to allege that he felt he had 
problems with hearing in service, he is not competent to 
attribute the current bilateral hearing loss disability to 
his service, as that would require a medical opinion.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 2005, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2004 letter sent to the veteran.  In 
the August 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
November 2004 rating decision, the veteran has not been 
prejudiced, as the claims of entitlement to service 
connection for a heart condition and bilateral hearing loss 
are denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA attempted to obtain the veteran's 
service medical records from the National Personnel Records 
Center.  The National Personnel Records Center responded that 
it could not reconstruct the information because of a fire 
that destroyed a large number of service records.  
Thereafter, the veteran was advised in a September 2006 
letter to complete NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data) as such may be useful in 
searching for any records which may possibly still exist.  
The veteran was also advised that he may submit other 
documents which may substitute for his service medical 
records, to include statements from service medical personnel 
or medical evidence of treatment soon after service for his 
claimed disabilities.  As of this date, no response has been 
received from the veteran.  No additional service medical 
records have been obtained; however, VA has obtained VA 
outpatient treatment records from February 2005 to April 2005 
and private treatment records dated August 2004 to October 
2004.  The Board notes that in this case, the presumption 
that the veteran's medical records were destroyed requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The veteran was also provided a VA 
examination in connection with his claim for service 
connection for bilateral hearing loss.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a heart condition, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability, although he was advised to 
submit or identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


